Citation Nr: 9933817	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  93-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a dermatological 
disability.

2.  Entitlement to service connection for a cardiovascular 
ability.

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to a compensable rating for chronic otitis 
media of the left ear, currently evaluated as 0 percent 
disabling.  


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to September 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was the subject of a Board remand dated in January 
1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the March 1967 unappealed denial of the veteran's 
claim for service connection for skin disability, the RO has 
received evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The new evidence shows that 
the veteran has a current skin disability.

3.  The claim for service connection for a dermatological 
disability is not plausible.

4.  The claim for service connection for a cardiovascular 
disability is not plausible.

5.  The veteran has a dysthymic disorder which is aggravated 
by service-connected tinnitus.

6.  In June 1995, the veteran refused to report for a VA 
examination which was scheduled for the purpose of evaluating 
his otitis media.  No good cause for this refusal was shown.  
Other medical evidence of record reflects no suppurative 
process, and no cholesteatoma, aural polyps, or mastoiditis. 


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1967 RO decision 
denying service connection for skin disability, which was the 
last final denial with respect to this issue, is new and 
material;  the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 
5108, 7105 (West 1991);  38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a dermatological 
disability is not well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1999).

3.  The claim for service connection for a cardiovascular 
disability is not well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  38 C.F.R. § 3.303 (1999).

4.  The veteran has a dysthymic disorder which has been 
aggravated by his service-connected tinnitus.  38 U.S.C.A. §§ 
1110; 5107(a) (West 1991);  38 C.F.R. § 3.303, 3.310 (1999);  
Allen v. Brown, 7 Vet. App. 439 (1995).

5.  The criteria for a compensable rating for chronic otitis 
media have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. §§ 3.655, 4.87, Diagnostic Code 6200 
(1999);  38 C.F.R. §§ 3.655, 4.87a, Diagnostic Code 6200 
(1998 & prior).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims and Service Connection

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the claim must fail and 
there is no duty to assist him further in the development of 
the claim.  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (1997).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. 
§§ 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §  1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b);  Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a) (1999).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

New and Material Evidence

In cases where there are claims which have been previously 
denied and which have become final, new and material evidence 
must be submitted to reopen the claims. 38 U.S.C.A. §§ 1110, 
5107, 5108, 7105 (West 1991);  38 C.F.R. § 3.156 (1998).

38 C.F.R. § 3.156 pertains to new and material evidence.  
Under this provision, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The purpose of this regulation "was not to require the 
veteran to demonstrate the new evidence would change the 
outcome of the claim; rather, it emphasizes the importance of 
a complete record for evaluation of a veteran's claim."  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
 
The issue of whether the evidence submitted is new and 
material is a question of law and its credibility must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, this presumption of credibility is not unlimited; 
Justus does not require VA to consider patently incredible 
evidence to be true.  Duran v. Brown, 7 Vet. App. 216 (1994).

Prior to the United States Court of Appeals for the Federal 
Circuit's decision in Hodge, a higher standard for whether 
new and material evidence had been submitted was in effect, 
first announced in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  This evidentiary standard was higher than the 
standard for whether a claim was well grounded.  Winters v. 
West, 12 Vet. App. 203, 207-208 (1999).  By contrast, the 
evidentiary standard announced in Hodge for whether new and 
material evidence has been submitted is more lenient than the 
standard for whether a claim is well grounded.  Id.  As a 
result, if the Board determines that new and material 
evidence has been submitted under the Hodge standard, the 
Board must then determine whether the claim is well grounded 
before adjudicating the case on the merits or undertaking to 
assist the veteran in development of his claim.  Winters.

Radiation Exposure Presumptive and Duty to Assist Provisions

Pursuant to 38 C.F.R. § 3.311, in all  claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 38 
C.F.R. §§ 3.307 or  3.309, and it is contended the disease is 
a result of exposure to  ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  For purposes of this section the 
term ``radiogenic disease''  means a disease that may be 
induced by ionizing radiation and shall  include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic)  leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.

Pursuant to 38 C.F.R. § 3.309(d), diseases in paragraph 38 
C.F.R. § 3.309(d)(2) shall be service-connected if they 
become manifest in a radiation-exposed veteran (as defined in 
paragraph (d)(3) of this section), provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 is also 
satisfied.  The diseases listed in paragraph (d)(2) of this 
section are the following: (i) Leukemia (other than chronic 
lymphocytic leukemia), (ii) Cancer of the thyroid, (iii) 
Cancer of the breast, (iv) Cancer of the pharynx, (v) Cancer 
of the esophagus, (vi) Cancer of the stomach, (vii) Cancer of 
the small intestine, (viii) Cancer of the pancreas, (ix) 
Multiple myeloma, (x) Lymphomas (except Hodgkin's disease), 
(xi) Cancer of the bile ducts, (xii) Cancer of the gall 
bladder, (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), (xiv) Cancer of the salivary 
gland, (xv) Cancer of the urinary tract. 

In the present case, the veteran has not been diagnosed as 
having a radiogenic disease as listed in 38 C.F.R. § 3.311 or 
as having incurred a presumptive disease listed under 38 
C.F.R. § 3.309(d).  Accordingly, as a threshold matter, the 
Board finds that these provisions are not for application in 
this case notwithstanding the veteran's claim of exposure to 
ionizing radiation, either with respect to the claim for 
service connection for a dermatological disability or with 
respect to the claim for service connection for a 
cardiovascular disability.

Radiation-Related Contententions

The veteran contends he has skin and cardiovascular 
disabilities due to inservice radiation exposure.  He has 
pointed to both electromagnetic radiation, in the form of 
exposure to a pulse or blast of radiation from a military 
radar antenna, and ionizing radiation as a result of handling 
many types of containers and materials while stationed at 
Kagnew Station in Ethiopia.  He claims that he was treated 
with a rash while there, and that the rash was diagnosed as 
caused by radiation.

Dermatological Disorder

Service medical records show that the veteran was treated in 
February 1963 for nevus in the right pectoral area, present 
for many years, but recently doubled.  It was excised.  He 
received treatment for dermatitis of the right thigh in June 
1963;  for a rash diagnosed as contact dermatitis in June 
1964;  and for possible allergic dermatitis of the left thigh 
and right arm in May 1966.  Clinical evaluation of the skin 
at the veteran's July 1966 service discharge examination and 
February 1967 post-service VA compensation examination was 
negative.  

In March 1967, the RO denied the veteran's claim for service 
connection for skin disability on the ground that no such 
disability was found at the time of the veteran's discharge 
from service, or during his February 1967 VA examination.   
The veteran did not timely appeal this decision.

During a February 1999 VA examination, the examiner reviewed 
the claims file, stating that skin problems of uncertain 
etiology were noted in the service medical records, and 
successfully treated during service with no mention of any 
skin problem upon clinical evaluation in the veteran's 
service discharge examination report.  It was noted that the 
February 1967 VA examination was likewise negative for skin 
problems.  By history, the veteran had no skin problems after 
service until 1994 or 1995.  At the time of the February 1999 
VA examination, the veteran was diagnosed with seborrhea, 
cheeks, anterior face and forehead, with some slight sternal 
involvement;  and with psoriasis, minimal, with involvement 
of extensor surfaces of both elbows and knees.  

Newly received medical evidence of record shows that the 
veteran has current disabilities of seborrhea, cheeks, 
anterior face and forehead, with some slight sternal 
involvement;  and psoriasis, minimal, with involvement of 
extensor surfaces of both elbows and knees.  The Board finds 
that this evidence is new and material - it is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  This is 
especially true because it is new evidence of a current 
disability, one of the elements required for a well grounded 
claim.

However, the Board has reviewed all pertinent medical 
evidence of record, and here asserts that there is no medical 
evidence of record associating the veteran's current skin 
disorder with inservice exposure to electromagnetic radiation 
or any other inservice disease or injury, to include his 
inservice skin problems.  By history as provided by the 
veteran, there was a break in symptomatology from the time of 
his discharge in September 1966 until approximately 1994 or 
1995.  A medical opinion linking the veteran's inservice skin 
problems or claimed inservice radiation exposure would be 
required to well ground the veteran's claim.  Grottveit;  
Epps.  Accordingly, the claim for service connection for a 
dermatological disorder must be denied as not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  Winters, Epps.

Cardiovascular Disease

An inservice radiological report dated in April 1965 shows 
that his heart was within normal limits in size.  There was a 
prominence of the pulmonary artery segment.  A pulmonary 
vascularity was prominent in the hilar regions.  There had 
been no change in the appearance of the chest in comparison 
with a previous examination in March 1965.  Clinical 
evaluation at the veteran's July 1966 service discharge 
examination was negative for disability of the heart or 
vascular system.

During a VA examination in February 1999, the veteran was 
diagnosed as having possible paroxysmal atrial tachycardia, 
by history, not related to military service;  and prominence 
of pulmonary artery noted on two x-rays during military 
service, with no follow up studies being performed.  In the 
opinion of the examiner, there was no clear-cut indication 
that the veteran's current cardiac problems were in any way 
related to his military service.  In particular, the examiner 
did not feel that microwave radiation had produced 
cardiovascular problems.  A February 1999 VA radiological 
study of the veteran's heart revealed no evidence of active 
disease.

The Board acknowledges the history as given by the veteran 
included recent private medical treatment for cardiovascular 
disability.  However, there is no medical evidence relating 
current cardiovascular disease to a disease or injury 
incurred during the veteran's period of active service.  
Accordingly, the claim for service connection for a 
cardiovascular must be denied as not well grounded, and the 
VA has no further duty to assist in development of the claim.  
Epps.

Psychiatric Disorder

During a VA psychiatric examination in June 1995, the veteran 
was diagnosed as having a dysthymic disorder associated with 
tinnitus with obsessive thinking.  In his Axis IV assessment, 
the examiner reported that the stress of tinnitus seemed to 
be very severe for the veteran.

Service connection for tinnitus was granted by the RO in a 
rating decision dated in January 1999.

In a February 1999 written statement, the veteran contended 
that his chronic tinnitus had a depressing effect upon him.

The June 1995 medical opinion is sufficient to well-ground 
the veteran's claim because it constitutes a diagnosis of  a 
current disability and a medical "nexus" between this 
disability and the veteran's service-connected tinnitus.  
Velez.  Moreover, from the June 1995 VA examiner's medical 
opinion it is clear that the veteran's psychiatric disorder 
is aggravated, if not caused by, his service-connected 
tinnitus.  In light of this physician's medical opinion, 
service connection for a dysthymic disorder associated with 
service-connected chronic tinnitus is granted.  Epps;  Allen.

Increased Rating Otitis Media

Initially, the Board notes that the veteran's claim for an 
increased rating for his otitis media is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it 
is plausible.  Further, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  In accordance with 38 C.F.R. §§ 4.1, 
4.2 (1998) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the veteran's service medical 
records and all other evidence of record pertaining to the 
history of his service-connected disability and has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
rating ear disabilities, effective May 11, 1999.  Where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board notes that the RO has 
applied both the previous and the amended versions of the 
regulations in determining that a noncompensable rating was 
warranted.  Accordingly, the Board may consider each version 
of the regulations without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue."  See 
38 U.S.C.A. § 5110(g)(West 1991).  As such, the Court found 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6200, as in effect 
prior to May 11, 1999, otitis media, suppurative, chronic, 
during the continuance of the supportive process, is rated as 
10 percent disabling, and is to be combined with ratings for 
loss of hearing.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6200 (1999), as in 
effect from May 11, 1999, forward, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination), 
during suppuration or with aural polyps, is rated as 10 
percent disabling. 

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.

38 C.F.R. § 3.655(b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

During a VA examination in June 1992, examination of the 
auricle was entirely normal.  The external canal was clear.  
The tympanic membranes were normal.  The epitympanum was 
clear and the mastoid was also clear.  There was no active 
inner ear disease present.  There was no infection disease of 
the middle.  There was no other problem as to balance 
mechanism or upper respiratory problems in the middle ear.  
The diagnoses were bilateral sensorineural hearing loss, and 
tinnitus, bilateral.

VAMC records dated in June 1995 reflect that the veteran 
refused to report for a VA compensation examination 
pertaining to his otitis media.  The refusal to report 
appears to have been motivated by the veteran's anger at VA 
and the military. 

The veteran's chronic otitis media is currently rated as 
noncompensably (0 percent) disabling.  The medical evidence 
of record shows that there is no current perforation of the 
tympanic membrane, suppurative process, aural polyps, or 
cholesteatoma or mastoiditis.  Accordingly, the criteria for 
the next higher rating of 10 percent have not been met under 
either the new or old criteria for rating otitis media under 
Diagnostic Code 6200.  

Moreover, the veteran's failure to report for the scheduled 
June 1995 VA examination for evaluation of his otitis media, 
without good cause, precludes entitlement to an increased 
rating for otitis media for purposes of this appeal.  38 
C.F.R. § 3.655(a),(b).

The veteran's service-connected hearing loss and tinnitus are 
separately rated.  The evaluation of these disabilities is 
not on appeal before the Board.


ORDER

Entitlement to service connection for a cardiovascular 
disability is denied.

Entitlement to service connection for a dermatological 
disability is denied.

Service connection for a dysthymic disorder associated with 
chronic tinnitus is granted.

Entitlement to a compensable rating for chronic otitis media 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals







